DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection on April 15, 2021.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 29, 2021 has been entered.

Response to Amendment
Applicant’s amendment filed on March 29, 2021 has been entered.  Claims 1-4, 6-17, 19, and 20 have been amended.  Claim 5 has been cancelled.  As such, Claims 1-4 and 6-20 are currently pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-3, 6, 7, 10-14, and 16-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2007/0049153 to Dunbar et al. (“Dunbar”) in view of U.S. Patent Application Publication No. 2007/0202766 to Ouellette et al. (“Ouellette”) and U.S. Patent Application Publication No. 2005/0148264 to Varona et al. (“Varona”).
With regard to Claims 1, 11, and 17, Dunbar discloses a nonwoven fibrous structure comprising meltblown filaments wherein the nonwoven fabric has a multi-modal pore size distribution that includes at least two major pore size peaks.  See, e.g., Abstract, entire document.  The nonwoven meltblown fabric is useful in absorbent article applications, such as a wet or dry wipe.  Paragraph [0001].  Dunbar teaches that the nonwoven fabric can further include a plurality of solid additives, such as absorbent pulp fibers.  Paragraph [0065].  For example, Dunbar discloses that the fibrous structure can be a “coformed” web of two more fibers intermingled into a homogenous composite web.  See, e.g., paragraphs [0022] and [0024].  Dunbar teaches that it is preferred to have a major pore size peak greater than about 120 microns, or greater than about 140 microns, or greater than about 160 microns.  Paragraph [0041].   And while Dunbar further discloses an example wherein about 44% of the total pore volume is present in pores having a radius in the range of from 101 microns to 200 microns, see Table 2, Example 2, Dunbar does not specifically disclose that greater than about 45% of the total pore volume is present within the slightly narrower range of pores having a radius in the range of from 121 microns to 200 microns.  Nonetheless, such a feature would be obvious, as the prior art generally discloses that an increase in pore volume distribution in pores having a larger size is a known alteration.  For example, Ouellette is also related to nonwoven fabrics useful as an absorbent article, such as a wipe.  See, e.g., Abstract, entire document.  Ouellette also teaches that its nonwoven fabrics can have a meltblown or coformed configuration.  See, e.g., Abstract, paragraph [0002], entire document.  Varona notes that a pore volume distribution can be provided to nonwoven fabrics, wherein nonwoven fabrics having an average pore size greater than 100 microns provides rapid fluid release and/or fluid release under low wiping pressure.  See, e.g., paragraph [0007], Figure 3, and Example 1.  It would have been obvious to a person having ordinary skill in the art at the time of the invention to provide greater than about 45% of the total pore volume is present in pores having a radius in the range of from 121 microns to 200 microns in the coformed wiper material disclosed by Dunbar in order to provide an improved ability to hold pre-loaded fluid for use as a wet wipe, as shown to be known by Ouellette.  “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456 (CCPA 1955).  Moreover, Ouellette teaches that these larger pores can be provided while having a smaller percentage of pore volume in pores having a size of less than 75 microns.  Paragraph [0083].  Varona further provides that the bimodal distribution can be provided even at lower pore volume content from smaller pores.  So, modifying Example 2 of Dunbar to provide increased pore volume in pores having a radius greater than 120 microns at the expense of pore volume within pores having a radius of less than 75 microns, as shown by Ouellette, or less than 80 microns, as shown by Varona, is a mere matter of simple optimization in accordance with the combined teachings of Dunbar with Ouellette and Varona.
See paragraphs [0009] and [0074].  With regard to Claim 10, Dunbar teaches an additional layer of filaments can be provided to the nonwoven wiper material.  See paragraph [0064].  With regard to Claims 12 and 13, Varona teaches that a pore volume distribution, wherein one mode of a bi-modal distribution provides greater than about 2% of the total pore volume from pores having radii of less than 100 microns, or less than 80 microns, can provide a configuration which creates a fluid reservoir for holding liquid, whereas larger pores transport liquid.  See paragraph [0007], Figure 3, and Example 1.  As such, it would have been obvious to a person having ordinary skill in the art at the time of the invention to provide the fibrous structure of Dunbar with greater than 2% of the total pore volume in pores having a radii of 100 microns or less, or a radii of 80 microns or less, in order to provide a pore space having the ability to better hold some of the liquid of the wipe, as shown to be known by Varona.  With regard to Claim 14, although Dunbar does not explicitly teach the claimed VFS of at least 5 g/g, it is reasonable to presume that this property is inherent to the absorbent article disclosed by the combination of Dunbar with Ouellette and Varona.  Support for said presumption is found in the use of similar materials, i.e. a meltblown fibrous structure coformed with solid additive, such as pulp fibers, formed from thermoplastic polymer coformed with solid additive, such as pulp fibers, manufactured using similar methods, i.e. provided with a similar pore volume distribution, to provide similar materials, i.e. absorbent articles useful in wipers.  The burden is upon Applicant to prove otherwise.  In re Fitzgerald 205 USPQ 594.   Reliance upon inherency is not improper even though rejection is based on Section 103 instead of Section 102.  In re Skoner, et al. (CCPA) 186 USPQ 80.  With regard to Claim 16, Varona teaches that nonwoven fabrics that are useful for use as wipers can also be used in .

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dunbar in view of Ouellette and Varona as applied to claim 3 above, and further in view of U.S. Patent Application Publication No. 2005/0137540 to Villanueva et al. (“Villanueva”).
Dunbar discloses using wood pulp fibers in their nonwoven products.  Paragraph [0065].  However, Dunbar does not disclose the specific types of pulp listed in Claim 4.  Villanueva is also related to nonwoven fabrics used in absorbent applications, such as wipes.  See, e.g., Abstract, entire document.  Villanueva discloses that southern softwood kraft fibers are suitable for use in coform fabrics comprising meltblown polypropylene fibers.  Paragraph [0029].  It would have been obvious to a person having ordinary skill in the art at the time of the invention to use southern softwood kraft fiber as the pulp fiber in the absorbent article disclosed by the combination of Dunbar with Ouellette and Varona, since Villanueva discloses that such fibers are commonly used as pulp fibers in coform nonwoven wipes, and because it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability and desired characteristics.  In re Leshin, 227 F.2d 197 (CCPA 1960).

Claims 8, 9, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dunbar in view of Ouellette and Varona as applied to claims 1 and 17 above, and further in view of U.S. Patent No. 7,041,369 to Mackey et al. (“Mackey”).
See, e.g., Abstract, entire document.  Mackey teaches that natural polymers, such as starch, can be proved with melt extensibility rendering them suitable for use in fiber-making applications.  Column 11, lines 4-44 and column 23, lines 18-26.  Mackey further teaches that such polymers are suitable for use in wiping applications, such as tissue and towel products.  Column 10, lines 9-15.  It would have been obvious to a person having ordinary skill in the art at the time of the invention to provide the meltblown fabric disclosed by Dunbar in combination with Ouellette and Varona with naturally occurring starch polymers in order to provide an end use product that is more easily disposed of, as shown to be well known by Mackey.  

Claim 15 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dunbar in view of Ouellette and Varona as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2006/0086633 to Kleinsmith (“Kleinsmith”).
Dunbar does not disclose providing the fibrous structure on a roll.  Kleinsmith is related to web packaging materials suitable for use in absorbent article applications, such as paper towels, facial tissues, or wet wipes.  See, e.g., Abstract, paragraph [0002], entire document.  Kleinsmith teaches that such nonwoven products can be convolutedly wound onto a roll and perforated for packaging to an end user.  See paragraphs [0029] and [0031].  It would have been obvious to a person having ordinary skill in the art at the time of the invention to provide the wiper product disclosed by Dunbar in combination with Ouellette and Varona convolutedly wound upon itself in the form of a roll in order to provide the final product in a suitable packaging configuration for absorbent wipes, as shown to be well known by Kleinsmith.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-4 and 6-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-18 of U.S. Patent No. 9,714,484 (“the ‘484 Patent”).  Although the claims at issue are not identical, they are not patentably distinct from each other because the pore volume distribution of the fibrous structure in the ‘484 Patent substantially overlaps with the presently claimed pore volume distribution.  For example, a pore volume distribution such that at least 20% of the total pore volume is present in the fibrous structure in pores of radii of from 91 microns to 120 microns substantially overlaps with greater than 50% of the pore volume being in radii of from about 101 microns to about 200 microns.  Moreover, the dependent claims of the ‘484 Patent are also directed to fibrous materials comprised of wood pulp fibers and thermoplastic polymers, and providing a bi-modal pore volume distribution.
Claims 1-4 and 6-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-11 of U.S. Patent No. 10,024,000 (“the ‘000 Patent”).  Although the claims at issue are not identical, they are not patentably distinct from each other because the pore volume distribution of the fibrous structure in the ‘000 Patent substantially overlaps with the presently claimed pore volume distribution.  For example, a pore volume distribution such that greater than 60% of the total pore volume is present in the fibrous structure in pores of radii of from about 101 microns to about 200 microns.  The independent claims of the ‘000 Patent also provide an explicit bi-modal pore volume distribution.  Moreover, the dependent claims of the ‘000 Patent are also directed to fibrous materials comprised of wood pulp fibers and thermoplastic polymers and having similar VFS properties.  The recitation of a multi-ply sanitary tissue product in the ‘000 Patent is within the purview of the presently claimed fibrous structure.
Claims 1-4 and 6-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-18 of U.S. Patent No. 10,858,785 (“the ‘785 Patent”).  Although the claims at issue are not identical, they are not patentably distinct from each other because the pore volume distribution of the fibrous structure in the ‘785 Patent substantially overlaps with the presently claimed pore volume distribution as both claims require that greater than 50% of the pore volume being in radii of from about 101 microns to about 200 microns.  Moreover, the dependent claims of the ‘785 Patent are also directed to fibrous materials comprised of wood pulp fibers and thermoplastic polymers, and providing a bi-modal pore volume distribution.

Response to Arguments
Applicant's arguments filed March 29, 2021 have been fully considered but they are not persuasive.
Applicant argues that Dunbar fails to teach a coformed fibrous structure comprising both a plurality of meltblown filaments and a plurality of solid additives such that greater than 45% of the total pore volume present in the fibrous structure exists in pores of radii of from 121 microns to 200 microns.  Applicant notes that Examples 1-3 of Dunbar provide a fibrous structure containing only filaments and no solid additives.  Applicant argues that Dunbar does not suggest the pore volume feature as it pertains to a coformed fibrous structure.  The Examiner disagrees that the teachings of Dunbar are limited in such a manner.  A prior art reference is considered as a whole and is therefore not limited to the disclosure of its examples.  The person having ordinary skill in the art is provided with the understanding that solid additives can be added to the filaments without any undue burden.  After all, Dunbar teaches that a coformed structure is suitable for use in their invention.  A coformed fabric is merely a other materials or layers in the three-dimensionally textured nonwoven wiper material to provide other functional benefits.”  Paragraph [0064] (emphasis added).  Dunbar teaches “additional materials may be produced using the above-mentioned polymeric materials, and/or such additional materials may comprise cellulosic fibers such as pulp fibers.”  Paragraph [0065].  As such, Dunbar teaches the skilled artisan that pulp fibers can be included in their fibrous structure without any undue burden.
Applicant argues that Example 2 of Dunbar exhibits a major peak of less than 44% of the total pore volume in pores having a radii in the range of from 101 microns to 200 microns.  However, this fact is already acknowledged by the rejection in the Office Action.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this instance, Ouellette teaches that it is well known to provide nonwoven wiper materials with “at least 50 percent of the pore volume … contained within pores with a radius size of about 110 to 250 microns.”  Paragraph [0088].  Ouellette teaches that such wipers are able to hold more pre-loaded fluid in the larger pores while also being able to maintain sufficient absorbency.  Paragraph [0089].  Furthermore, Varona notes that a pore volume distribution can be provided to nonwoven fabrics, wherein nonwoven fabrics having an average pore size greater than 100 microns provides rapid fluid release and/or fluid release under low wiping pressure.  Varona teaches that a pore volume distribution, wherein one mode of a bi-modal distribution provides greater than about 2% of the total pore volume from pores having radii of less than 80 microns, can provide a configuration which creates a fluid reservoir for holding liquid, whereas larger pores transport 
Applicant argues that Ouellette and Varona fail to teach a coformed fibrous structure that exhibits the claimed pore volume distribution.  The Examiner disagrees.  Ouellette also teaches that its nonwoven fabrics can have a meltblown or coformed configuration.  Paragraph [0040].  Additionally, Dunbar exemplifies to the person having ordinary skill in the art that pore volume distribution can be provided with meltblown fabrics, and teaches that a coformed configuration can easily be used instead.  Ouellette and Varona demonstrate that providing pore volume distribution in pore sizes slightly larger than the ones disclosed by Dunbar provide an alteration to the liquid retention properties, and that the desired combination of features related to liquid release and retention is established.  As such, the modification to Dunbar is prima facie obvious.
Applicant argues that Ouellette, Varona, Villanueva, Mackey, and Kleinsmith all fail to overcome the deficiencies of Dunbar.  The Examiner disagrees and it is the Office’s position that 
Applicant argues that the amendments to the claims overcomes the double patenting rejections over the ‘484 Patent, the ‘000 Patent, and the ‘785 Patent.  The Examiner disagrees.  Each of those patents claims a fibrous structure having a mixture of meltblown filaments and solid additives, such as wood pulp.  The ‘000 Patent expressly labels the fibrous structure as being “co-formed.”  Even in the ‘484 Patent and the ‘785 Patent, although the fibrous structure is not necessarily labeled as a “coformed” structure, the essence of coforming is the intermixing of meltblown filaments with solid additives, such as wood pulp fibers, which is the type of fibrous structure claimed in those patents.  As such, the double patenting rejections are maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY R PIERCE whose telephone number is (571)270-1787.  The examiner can normally be reached on Monday - Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla D. McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



JEREMY R. PIERCE
Primary Examiner
Art Unit 1789



/JEREMY R PIERCE/Primary Examiner, Art Unit 1789